PER CURIAM.
We affirm the trial court’s determination, following an adjudicatory hearing, that M.P. had committed the delinquent act of uttering a forged instrument. Regardless of whether the special standard of review is limited in its application to cases in which the proof of every element is wholly circumstantial, or applies more broadly to cases in which proof of any one element is wholly circumstantial 1, we conclude that the State presented sufficient evidence that was inconsistent with the hypothesis of innocence claimed by M.P. The trial court therefore properly denied the motion for judgment of dismissal and, as the factfinder, properly determined that the evidence established beyond a reasonable doubt that M.P. committed the delinquent act.
The adjudicatory order and disposition order are affirmed.

. We will not recount the history of the development, demise, and resurrection of the special standard of review in circumstantial evidence cases. For a thorough analysis of this standard and its sometimes-inconsistent application by Florida appellate courts, see Knight v. State, 107 So.3d 449 (Fla. 5th DCA 2013), review granted 151 So.3d 1226 (Fla.2014).